 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
(i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE
LAWS, (ii) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE
UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) AN OPINION OF
COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE
ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE
LAW IS AVAILABLE.

 

NATIVE AMERICAN ENERGY GROUP, INC.

 

WARRANT AGREEMENT

To Purchase Shares of Common Stock

 

No. _______________ Issue Date: _____________

 

THIS CERTIFIES that, for value received, ______________________________
__________________ (the “Holder”) is entitled, pursuant to
_____________________________ between the Native American Energy Group, Inc.,
(the “Company”) and the Holder, and upon the terms and subject to the conditions
hereinafter set forth, at any time on or after the date hereof, to subscribe for
and purchase from the Company ____________ shares of the fully paid
non-assessable shares of the Company’s common stock (“Common Stock”) at a
purchase price of $_________ per share, provided that such right will terminate,
if not terminated earlier in accordance with the provisions hereof, at 5:00 p.m.
(Eastern time) on __________ (the “Expiration Date”). The purchase price and the
number of shares for which this warrant (the “Warrant”) is exercisable are
subject to adjustment, as provided herein. This Warrant being sold and issued
pursuant to this agreement shall be evidenced by the warrant certificate
attached as Annex A hereto (the “Warrant Certificate”).

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a)         The term “Company” shall include Native American Energy Group, Inc.,
and any entity which shall succeed or assume the obligations of Native American
Energy Group, Inc. hereunder.

 

(b)         The term “Warrant Shares” includes (i) the Company’s common stock
and (ii) any other securities into which or for which any of the Common Stock
may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.

 

1

 

 

(c)         The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of this Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of this Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities.

 

(d)         The term “Exercise Price” shall be $________ per share, subject to
adjustment pursuant to the terms hereof.

 

1.Number of Shares Issuable upon Exercise.

 

Unless sooner terminated in accordance herewith, from and after the date hereof
through and including the Expiration Date, the Holder shall be entitled to
receive, upon exercise of this Warrant in whole or in part, the number of
Warrant Shares set forth on the first page of this Warrant, subject to
adjustment pursuant hereto, by delivery of an original or fax copy of the
exercise notice on the reverse side of the warrant certificate attached hereto
as Annex A (the “Notice of Exercise”) along with payment to the Company of the
Exercise Price.

 

2.Exercise of Warrant.

 

(a)         The purchase rights represented by this Warrant are exercisable by
the registered Holder hereof, in whole at any time or in part from time to time
by delivery of the Notice of Exercise duly completed and executed at the office
of the Company in New York (or such other office or agency of the Company as it
may designate by notice in writing to the registered Holder hereof at the
address of such Holder appearing on the books of the Company), and upon payment
of the Exercise Price of the shares thereby purchased (in the manner provided in
Section 2(d) hereof); whereupon the Holder of this Warrant shall be entitled to
receive a certificate for the number of Warrant Shares so purchased; provided
that the Company will place on each certificate a legend substantially the same
as that appearing on this Warrant, in addition to any legend required by any
applicable state or federal law. If this Warrant is exercised in part, the
Company will issue to the Holder hereof a new Warrant upon the same terms as
this Warrant but for the balance of Warrant Shares for which this Warrant
remains exercisable. The Company agrees that upon exercise of this Warrant the
Holder shall be deemed to be the record owner of the Warrant Shares issued upon
exercise as of the close of business on the date on which this Warrant shall
have been exercised as aforesaid. This Warrant will be surrendered at the time
of exercise or if lost, stolen, misplaced, or destroyed, the Holder will comply
with Section 7 below.

 

(b)         Certificates for Warrant Shares purchased hereunder shall be
delivered to the Holder hereof within a reasonable time after the date on which
this Warrant shall have been exercised as aforesaid.

 

(c)          The Company covenants that all Warrant Shares which may be issued
upon the exercise of rights represented by this Warrant will, upon exercise of
the rights represented by this Warrant, be fully paid and nonassessable and free
from all preemptive rights, taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue which shall be paid by the Company in accordance with Section 4
below).

 

2

 

 

(d)         In order to exercise this Warrant with respect to all or any part of
the Warrant Shares for which this Warrant is at the time exercisable, Holder (or
any other person or persons exercising this Warrant) must take the following
actions:

 

(i)         Execute and deliver to the Company a written notice of exercise
stating the number of Shares being purchased (in whole shares only) and such
other information set forth on the form of Notice of Exercise attached hereto as
Annex A; and

 

(ii)        Pay the aggregate Exercise Price for the Warrant Shares in one or
more of the following forms:

 

 (A)        Cash, check, or wire transfer made payable to the Company; or

 

 (B)        A promissory note payable to the Company, but only to the extent
authorized by the Company and applicable provisions of California law.

 

Should the Company’s common stock be registered under Section 12 of the Exchange
Act at the time the Warrant is exercised, then the Warrant Price may also be
paid as follows

 

 (C)         Notwithstanding any provisions herein to the contrary, if the fair
market value of the Company’s common stock is greater than the Exercise Price
(at the date of calculation as set forth below), in lieu of exercising this
Warrant by payment of cash or promissory note, the Warrantholder may elect to
receive Warrant Shares equal to the value (as determined below) of this Warrant
(or the portion thereof being canceled) by surrender of this Warrant at the
principal office of the Company in which event the Company shall issue to the
Holder a number of Warrant Shares computed using the following formula:

 



  X =Y (A-B)              A



  

where: X = the number of shares of common stock to be issued to Holder.

 

Y = the number of shares of common stock purchasable under this Warrant or, if
only a portion of this Warrant is being exercised, the portion of this Warrant
being canceled (at the date of such calculation).

 

A = the Fair Market Value of one share of common stock. For purposes of this
Section 2(d)(ii)(C), the “Fair Market Value” of one share shall be defined as
the average closing price of the common stock for the ten trading days prior to
the date of exercise of this Warrant (the “Average Closing Price”), as reported
by any over-the-counter electronic quotation system; provided, however, that if
the common stock is listed on a national securities exchange, the Fair Market
Value shall be the Average Closing Price on such exchange for the ten trading
days prior to the date of exercise of this Warrant. If the common stock is/was
not traded during the ten trading days prior to the date of the exercise, then
the closing price for the last publicly traded day shall be deemed to be the
closing price for any and all (if applicable) days during such ten trading day
period.

 

3

 

 

B = the Exercise Price (as adjusted to the date of such calculation).

 

For purposes of Rule 144 and Section 2(d)(ii)(C) hereof, it is intended,
understood, and acknowledged that the common stock issuable upon exercise of
this Warrant in a cashless exercise transaction shall be deemed to have been
acquired at the time this Warrant was issued. Moreover, it is intended,
understood, and acknowledged that the holding period for the common stock
issuable upon exercise of this Warrant in a cashless exercise transaction shall
be deemed to have commenced on the date this Warrant was issued.

 

(D)         Through a special sale and remittance procedure compliant with
applicable federal and state securities law pursuant to which the Holder (or any
other person or persons exercising this Warrant) shall concurrently provide
irrevocable instructions (a) to a Company-approved brokerage firm to effect the
immediate sale of the purchased shares and remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased shares plus all applicable
federal, state and local taxes required to be withheld by the Company by reason
of such exercise and (b) to the Company to deliver the certificates for the
purchased Warrant Shares directly to such brokerage firm in order to complete
the sale.

 

3.No Fractional Shares.

 

The Company shall not be required to issue fractional Warrant Shares upon the
exercise of this Warrant or to deliver Warrant Certificates which evidence
fractional Warrant Shares. In the event that a fraction of a Warrant Share
would, except for the provisions of this Section 3, be issuable upon the
exercise of this Warrant, the Company shall pay to the Holder exercising this
Warrant an amount in cash equal to such fraction multiplied by the Per Share
Market Value of the Warrant Share.

 

For purposes of this Warrant, the Per Share Market Value shall be determined as
follows: As used herein, “Per Share Market Value” means on any particular date
(a) the closing bid price per share of Common Stock on such date on the national
securities exchange on which the shares of Common Stock are then listed or
quoted, or if there is no such price on such date, then the average of the
closing bid and asked prices on the national securities exchange on the date
nearest preceding such date, (b) if the shares of Common Stock are not then
listed or quoted on a national securities exchange, the average of the closing
bid and asked prices for a share of Common Stock in the over-the-counter market,
as reported by the National Quotation Bureau, Inc., or an equivalent generally
accepted reporting service, at the close of business on such date, or (c) if the
shares of Common Stock are not then publicly traded, the fair market value of a
share of Common Stock as determined by an appraiser selected in good faith by
the Company’s Board of Directors.

 

4

 

 

4.Charges, Taxes and Expenses.

 

Issuance of certificates for Warrant Shares upon the exercise of this Warrant
shall be made without charge to the Holder hereof for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder of this Warrant, or in such name or
names as may be directed by the Holder of this Warrant; provided, however, that
in the event certificates for Warrant Shares are to be issued in a name other
than the name of the Holder of this Warrant, the Company may require, as a
condition thereto, that the transferee execute an appropriate investment
representation as may be reasonably required by the Company.

 

5.No Rights as Shareholders.

 

This Warrant does not entitle the Holder hereof to any voting rights or other
rights as a Shareholder of the Company prior to the exercise hereof.

 

6.Exchange and Registry of Warrant.

 

This Warrant is exchangeable, upon the surrender hereof by the registered Holder
at the above-mentioned office or agency of the Company, for a new Warrant or
Warrants aggregating the total Warrant Shares of the surrendered Warrant of like
tenor and dated as of such exchange. The Company shall maintain at the
above-mentioned office or agency a registry showing the name and address of the
registered Holder of this Warrant. This Warrant may be surrendered for exchange,
transfer, or exercise, in accordance with its terms, at such office or agency of
the Company, and the Company shall be entitled to rely in all respects, prior to
written notice to the contrary, upon such registry.

 

7.Loss, Theft, Destruction or Mutilation of Warrant.

 

Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and in case of loss,
theft or destruction, of indemnity reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new Warrant of like tenor (but with no additional rights or
obligations) and dated as of such cancellation, in lieu of this Warrant.

 

8.Saturdays, Sundays, Holidays, etc.

 

If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday or a Sunday or shall be
a legal holiday, then such action may be taken or such right may be exercised on
the next succeeding day not a Saturday, Sunday or legal holiday.

 

5

 

 

9.Cash Distributions.

 

No adjustment on account of cash dividends or interest on the Company’s Common
Stock or Other Securities that may become purchasable hereunder will be made to
the Exercise Price under this Warrant.

 

10.Consolidation, Merger or Sale of the Company.

 

If the Company is a party to a consolidation, merger or transfer of assets which
reclassifies or changes its outstanding Common Stock, the successor corporation
(or corporation controlling the successor corporation or the Company, as the
case may be) shall by operation of law assume the Company’s obligations under
this Warrant. Upon consummation of such transaction, this Warrant shall
automatically become exercisable for the kind and amount of securities, cash, or
other assets which the holder of this Warrant would have owned immediately after
the consolidation, merger, or transfer if the holder had exercised this Warrant
immediately before the effective date of such transaction. As a condition to the
consummation of such transaction, the Company shall arrange for the person or
entity obligated to issue securities or deliver cash or other assets upon
exercise of this Warrant to, concurrently with the consummation of such
transaction, assume the Company’s obligations hereunder by executing an
instrument so providing and further providing for adjustments which shall be as
nearly equivalent as may be practical to the adjustments provided for in this
Section 10.

 

11.Adjustments for Stock Splits, Combinations, etc.

 

The number of shares and class of capital stock purchasable under this Warrant
are subject to adjustment from time to time as set forth in this Section 11.

 

(a)          Adjustment for change in capital stock. If the Company:

 

(i)           pays a dividend or makes a distribution on its Common Stock, in
each case, in shares of its Common Stock;

 

(ii)          subdivides its outstanding shares of Common Stock into a greater
number of shares;

 

(iii)         combines its outstanding shares of Common Stock into a smaller
number of shares;

 

(iv)         makes a distribution on its Common Stock in shares of its capital
stock other than Common Stock; or

 

(v)          issues by reclassification of its shares of Common Stock any shares
of its capital stock;

 

then the number and classes of shares purchasable upon exercise of each Warrant
in effect immediately prior to such action shall be adjusted so that the holder
of any Warrant thereafter exercised may receive the number and classes of shares
of capital stock of the Company which such holder would have owned immediately
following such action if such holder had exercised this Warrant immediately
prior to such action.

 

6

 

 

For a dividend or distribution the adjustment shall become effective immediately
after the record date for the dividend or distribution. For a subdivision,
combination, or reclassification, the adjustment shall become effective
immediately after the effective date of the subdivision, combination, or
reclassification.

 

If after an adjustment the Holder, upon exercise of a Warrant, may receive
shares of two or more classes of capital stock of the Company, the Board of
Directors of the Company shall in good faith determine the allocation of the
adjusted Exercise Price between or among the classes of capital stock. After
such allocation, that portion of the Exercise Price applicable to each share of
each such class of capital stock shall thereafter be subject to adjustment on
terms comparable to those applicable to Common Stock in this Warrant.
Notwithstanding the allocation of the Exercise Price between or among shares of
capital stock as provided by this Section 11(a), a Warrant may only be exercised
in full by payment of the entire Exercise Price currently in effect.

 

(b)            The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 11 and in
the taking of all such action as may be necessary or appropriate in order to
protect the exercise rights of the Holders of this Warrant against impairment.

 

12.Certificate as to Adjustments.

 

In each case of any adjustment or readjustment in the shares of Common Stock (or
Other Securities) issuable on the exercise of this Warrant, the Company at its
expense will promptly cause its Chief Financial Officer or other appropriate
designee to compute such adjustment or readjustment in accordance with the terms
of this Warrant and prepare a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (a) the consideration received
or receivable by the Company for any additional shares of Common Stock (or Other
Securities) issued or sold or deemed to have been issued or sold, (b) the number
of shares of Common Stock (or Other Securities) outstanding or deemed to be
outstanding, and (c) the Exercise Price and the number of shares of Common Stock
to be received upon exercise of this Warrant, in effect immediately prior to
such adjustment or readjustment and as adjusted or readjusted as provided in
this Warrant. The Company will forthwith mail a copy of each such certificate to
the Holder of this Warrant and any Warrant agent of the Company (appointed
pursuant to Section 16 hereof).

 

7

 

 

13.Reservation of Stock Issuable on Exercise of Warrant.

 

The Company will at all times reserve and keep available, solely for issuance
and delivery on the exercise of this Warrant, shares of Common Stock (or Other
Securities) from time to time issuable on the exercise of this Warrant.

 

14.Assignment; Exchange of Warrant.

 

Subject to compliance with applicable securities laws, this Warrant, and the
rights evidenced hereby, may be transferred by any registered Holder hereof (a
“Transferor”) with respect to any or all of the shares underlying this Warrant.
On the surrender for exchange of this Warrant, together with evidence reasonably
satisfactory to the Company demonstrating compliance with applicable securities
laws, which shall include, without limitation, a legal opinion from the
Transferor’s counsel that such transfer is exempt from the registration
requirements of applicable securities laws, the Company at its expense (but with
payment by the Transferor of any applicable transfer taxes) will issue and
deliver to or on the order of the Transferor thereof a new Warrant of like
tenor, in the name of the Transferor and/or the transferee(s) specified (each a
“Transferee”), calling in the aggregate on the face or faces thereof for the
number of Warrant Shares called for on the face or faces of this Warrant so
surrendered by the Transferor; and provided further, that upon any such
transfer, the Company may require, as a condition thereto, that the Transferee
execute an appropriate investment representation as may be reasonably required
by the Company.

 

15.Rule 144 Rights.

 

The Company will provide any and all legal opinions required for the removal of
the restrictive legend from this Warrant certificate and any stock
certificate(s) issued upon exercise of this Warrant under Rule 144, at the
Company’s expense. The Company shall process any request for removal of the
restrictive legend within ten business days. If the Company fails to process any
legal request for removal of restrictive legends for more than ten business days
after receipt of a written request to do so, the Company shall pay the Holder or
stockholder, as applicable, a penalty of 1% per day of the value of the
securities whose legends were requested to be removed.

 

16.Warrant Agent.

 

The Company may, by written notice to each Holder of a Warrant, appoint an agent
for the purpose of issuing Warrant Shares (or Other Securities) on the exercise
of this Warrant pursuant to Section 2, exchanging this Warrant pursuant to
Section 14, and replacing this Warrant pursuant to Section 7, or any of the
foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such agent.

 

8

 

 

17.Notices, etc.

 

Any notice pursuant to this Warrant by the Company or by a Holder or a holder of
Warrant Shares shall be in writing and shall be deemed to have been duly given
if delivered personally, or if sent by overnight courier, or if mailed by
certified mail, postage prepaid, or transmitted by facsimile or email, to the
parties at the addresses or facsimile numbers or email addresses set forth
below.

 

17.1          Holder Address. If to the Holder or the holder of Warrant Shares,
addressed to it at the address, facsimile number or email address set forth
below Holder’s signature on the ______________, as it may be amended by the
Holder or the holder of Warrant Shares from time to time by written notice to
the Company.

 

17.2         Company Address. If to the Company addressed to it at 108-18 Queens
Blvd., Suite 901, Forest Hills, NY 11375. Fax: 718 793-4034. Email:
richard@nativeamericanenergy.com.

 

All such notices and other communications will (i) if delivered personally to
the address as provided in this Section 17, be deemed given upon delivery, (ii)
if delivered by facsimile transmission to the facsimile number as provided in
this Section 17, be deemed given upon receipt, (iii) if delivered by email to
the email address as provided in this Section 17, be deemed given upon receipt,
and (iv) if delivered by mail in the manner described above to the address as
provided in this Section 17, be deemed given upon receipt (in each case
regardless of whether such notice is received by any other person to whom a copy
of such notice, request or other communication is to be delivered pursuant to
this Section 17). Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.

 

18.Notices of Record Date.

 

In case,

 

(a)         The Company takes a record of the holders of its Common Stock for
the purpose of entitling them to subscribe for or purchase any shares of stock
of any class or to receive a dividend, distribution or any other rights;

 

(b)         There is any capital reorganization of the Company, reclassification
of the capital stock of the Company (other than a subdivision or combination of
its outstanding shares of Common Stock), or consolidation or merger of the
Company with or into another corporation which does not constitute a sale of the
Company; or

 

(c)         There is a voluntary or involuntary dissolution, liquidation, or
winding up of the Company;

 

then, and in any such case, the Company shall cause to be sent to the Holder by
at least two of the methods set forth in Section 17 above, at least 20 business
days prior to the date hereinafter specified, a notice stating the date on which
(i) a record is to be taken for the purpose of such dividend, distribution or
rights, or (ii) such reclassification, reorganization, consolidation, merger,
dissolution, liquidation or winding up is to take place and the date, if any is
to be fixed, as of which holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities or other property
deliverable upon such reclassification, reorganization, consolidation, merger,
dissolution, liquidation or winding up.

 

9

 

 

19.Amendments and Supplements.

 

(a)         The Company may from time to time supplement or amend this Warrant
without the approval of any Holders in order to cure any ambiguity or to correct
or supplement any provision contained herein which may be defective or
inconsistent with any other provision, or to make any other provisions in regard
to matters or questions herein arising hereunder which the Company may deem
necessary or desirable and which shall not materially adversely affect the
interest of the Holder. All other supplements or amendments to this Warrant must
be signed by the party against whom such supplement or amendment is to be
enforced.

 

(b)         Notwithstanding Section 19(a), the Company may at any time during
the term of this Warrant reduce the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company.

 

20.Investment Intent.

 

Holder represents and warrants to the Company that Holder is acquiring this
Warrant for investment and with no present intention of distributing or
reselling any of this Warrant.

 

21.Certificates to Bear Language.

 

This Warrant and the Warrant Shares issuable upon exercise thereof shall bear
the following legend by which Holder shall be bound:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT IS AVAILABLE.”

 

Certificates for Warrants or Warrant Shares without such legend shall be issued
if such Warrants or Warrant Shares are sold pursuant to an effective
registration statement under the Act, or if the Company has received an opinion
from counsel reasonably satisfactory to counsel for the Company, that such
legend is no longer required under the Act.

 

22.Miscellaneous.

 

(a)     This Warrant shall be governed by and construed in accordance with the
laws of the State of New York without regard to principles of conflicts of laws.
The Company and the Holder hereby submit to the exclusive jurisdiction of the
Federal and New York State Courts sitting in the City of New York, State of New
York for the resolution of all legal disputes arising under the terms of this
Warrant. The Company and the Holder agree to waive trial by jury.

10

 

 

(b)     If any action or proceeding is brought by the Company on the one hand or
by the Holder on the other hand to enforce or continue any provision of this
Warrant, the prevailing party’s costs and expenses, including its reasonable
attorney’s fees, in connection with such action or proceeding shall be paid by
the other party.

 

(c)      In the event that any provision of this Warrant is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Warrant.

 

(d)     The headings in this Warrant are for purposes of reference only, and
shall not limit or otherwise affect any of the terms hereof.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized as of the date first written above.

 

  THE COMPANY:   NATIVE AMERICAN ENERGY GROUP, INC.,   a Delaware corporation  
        BY: Raj Nanvaan   ITS: CFO & COO       HOLDER:           BY:   ITS:

 

11

 

  



ANNEX A

NUMBER ______________   WARRANT     Warrant to Purchase ____________     Shares
    of Common Stock

 

  NATIVE AMERICAN ENERGY GROUP, INC. see reverse for   COMMON STOCK PURCHASE
WARRANT certain definitions Will be void if not exercised prior to 5:00 P.M.
(Eastern time) on the Expiration Date (defined below)









 

This Certifies that

 

for Value Received, ____________________________________________________, the
registered holder or assigns (“Holder”),

 

is entitled to purchase from Native American Energy Group, Inc, a Delaware
corporation (the “Company”) at any time on or after the date hereof at the
purchase price per share of $_____r (the “Warrant Price”), the number of shares
of Common Stock of the Company set forth above (the “Shares”). The number of
shares purchasable upon exercise of each warrant evidenced hereby and the
Warrant Price per Share shall be subject to adjustment from time to time as set
forth in the Warrant Agreement executed by the Company and the holder hereof
(the “Warrant Agreement”). The Warrants expire at 5:00 P.M. (Eastern time) on
______________ (the “Expiration Date”). Holders will not have any rights or
privileges of shareholders of the Company prior to exercise of the Warrants
except as set forth in the Warrant Agreement. Holders of the Warrants evidenced
hereby and the shares of Common Stock issuable upon exercise hereof have certain
Rule 144 rights which are set forth in the Warrant Agreement. The Warrants
evidenced hereby may be exercised in whole or in part by presentation of this
Warrant certificate with the Purchase Form on the revise side hereof fully
executed and simultaneous payment of the Warrant Price (subject to adjustment)
at the principal office of the Company. Payment of such price shall be made in a
manner specified in Section 2(d) of the Warrant Agreement. Upon any partial
exercise of the Warrant evidenced hereby, there shall be countersigned and
issued to the Holder a new Warrant Certificate in respect of the Shares as to
which the Warrants evidenced hereby shall not have been exercised. This Warrant
Certificate may be exchanged at the office of the Company by surrender of this
Warrant Certificate properly endorsed with a signature guarantee either
separately or in combination with one or more other Warrants for one or more new
Warrants to purchase the same aggregate number of Shares as evidenced by the
Warrant or Warrants exchanged. No fractional Shares will be issued upon the
exercise of rights to purchase hereunder, but the Company shall pay the cash
value of any fraction upon the exercise of one or more Warrants. The Holder
hereof may be treated by the Company and all other persons dealing with this
Warrant Certificate as the absolute owner hereof for all purposes and as the
person entitled to exercise the rights represented hereby, any notice to the
contrary notwithstanding, and until such transfer is on such books, the Company
may treat the Holder as the owner for all purposes.

 

Dated: __________       NATIVE AMERICAN ENERGY GROUP, INC.         Secretary  
President   SEE LEGEND ON REVERSE  

 

 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
CERTAIN STATES, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECAED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT
APPLICABLE, RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING
TO THE DISPOSITION OF SECURITIES), OR (iii) AN OPINION OF COUNSE, IF SUCH
OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN
EXEMPTION FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.

 

NOTICE OF EXERCISE

 

The undersigned hereby elects irrevocably to exercise the within Warrant to
purchase shares of Common Stock of Native American Energy Group, Inc. and
hereby:

 

¨Tenders herewith payment of the Exercise Price in the form of cash or check in
the amount of $____________ for _________ shares of Common Stock.

 

¨Elects the cashless exercise option pursuant to Section 2(a)(ii) of the
Warrant, and accordingly requests delivery of _________ shares of Common Stock,
net, pursuant to the following calculation:

 

X = Y (A-B)/A

(     ) = (_____) [(_____) - (_____)]/(_____)

Where:

X =     The number of shares of Common Stock to be issued to the Holder pursuant
to this cashless exercise;

Y =     The number of shares of Common Stock in respect of which the net issue
election is made;

A =     The Fair Market Value of one share of Common Stock, as calculated per
the terms of the Warrant; and

B =     The Exercise Price (as adjusted to the Date of Exercise).

 

INSTRUCTIONS FOR ISSUANCE OF SHARES

 

Name (print)           Address (print)    

 

ASSIGNMENT

 

FOR VALUE RECEIVED, _______________________ does hereby sell, assign, and
transfer unto

________________________________, the right to purchase ____________ shares of
Common Stock of Native American Energy Group, Inc., evidenced by the within
Warrant, and does hereby irrevocably constitute and appoint
_________________________ attorney to transfer such right on the books of Native
American Energy Group, Inc., with full power of substitution on the premises.

 

Dated: _______________, 20___

 

  Signature:  

 

Notice: The signature of Election of Purchase or Assignment must correspond with
the name as written upon the face of the within Warrant in every particular
without alteration or enlargement or any change whatsoever.

 

 

 

